Filed 8/9/13 P. v. Kratt CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


              COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                            DIVISION ONE

                                     STATE OF CALIFORNIA



THE PEOPLE,                                                         D063019

         Plaintiff and Respondent,
                                                                    (Super. Ct. No. SCN295593)
         v.

JAY KRATT,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

Daniel B. Goldstein, Judge. Affirmed.

         Sarah Kleven McGann, under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.



         A deputy sheriff concluded that Jay Kratt had been driving under the

influence and arrested him. Kratt was charged with one count each of possession

of a controlled substance and driving under the influence of alcohol or drugs
within ten years of a prior offense of driving under the influence. The

information also alleged that Kratt had two strike prior convictions.

       The trial court found Kratt guilty of both charges. Kratt later admitted his

two strike prior convictions. The trial court struck Kratt's prior strikes and

imposed a middle term of two years. The court also imposed several fees and

penalties, including a drug program fee and criminal justice administration fee.

Kratt timely appealed.

                                   DISCUSSION

       Appointed appellate counsel filed a brief summarizing the facts and

proceedings below. She presented no argument for reversal, but asked this court

to review the record for error as mandated by People v. Wende (1979) 25 Cal. 3d
436 (Wende). Under Anders v. California (1967) 386 U.S. 738 (Anders), counsel

listed as possible but not arguable issues, whether the trial court erred in not

determining Kratt's ability to pay the drug program fee and the criminal justice

administration fee.

       We granted Kratt permission to file a brief on his own behalf. He has not

responded. Our review of the record pursuant to Wende, including the possible

issues listed by counsel pursuant to Anders, has disclosed no reasonably arguable

issues on appeal. Competent counsel has represented Kratt on this appeal.




                                          2
                                  DISPOSITION

      The judgment is affirmed.



                                                MCINTYRE, J.

WE CONCUR:

HALLER, Acting P. J.

O'ROURKE, J.




                                       3